Citation Nr: 0213738	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-12 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES
1.  Entitlement to an increased evaluation for lumbosacral 
sprain, currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for general 
osteoarthritis.  

3.  Entitlement to an effective date earlier than September 
16, 1997 for service connection for thoracic back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions dated in June 1998 and 
in February 1999 from the Department of Veterans Affairs (VA) 
Portland Regional Office (RO).


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.  

2.  The veteran's service connected lumbosacral sprain is 
manifested by symptoms of marked limitation of forward 
bending in the standing position, limited lateral spine 
motion with osteoarthritis changes, narrowing or irregularity 
of joint space, and a left leg limp; the veteran's service-
connected lumbosacral sprain represents 55 percent of the 
veteran's back disability.  

3.  By decision in May 1983, entitlement to service 
connection for generalized arthritis was denied by the RO; 
the veteran did not initiate an appeal.  

4.  The evidence submitted since the May 1983 RO decision 
pertinent to the claim of service connection for generalized 
arthritis does not bear directly and substantially on the 
specific matter under consideration because it does not 
address direct service connection for generalized arthritis 
by showing a diagnosis in service or within one year after 
separation from service; it is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.  

5.  The veteran filed a claim of service connection for 
status post injury to the thoracic spine in March 1971.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess 20 percent for 
disability of lumbosacral strain have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5295. (2001).

2.  The May 1983 RO decision, which denied service connection 
for generalized arthritis is final.  38 U.S.C. § 4005 (c) 
(1982); 38 C.F.R. §§ 3.104, 19.118, 19.133 (1982).

3.  New and material evidence has not been submitted since 
the May 1983 RO decision pertinent to the claim of service 
connection for generalized arthritis and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104 (2001), 3.156 (2001).

4.  The criteria for an earlier effective date of March 24, 
1971 for service connection for thoracic back strain have 
been met.  38 C.F.R. §§ 1110, 1131, 5107, 5110, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.157, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
March 2000 Statement of the Case (SOC) and October 2001 
Supplemental SOC (SSOC), provided the veteran, specifically 
satisfy the requirement at § 5103A of VCAA in that they 
clearly notify the veteran of the evidence necessary to 
substantiate his claim.  The veteran was afforded a thorough 
VA examination.  The veteran did not indicate the existence 
of any outstanding Federal government record that could 
substantiate his claims.  Nor did he refer to any other 
records that could substantiate his claim.  As the RO has 
secured a complete record, the requirement under VCAA that 
the RO advise the claimant of how responsibilities in 
developing the record are divided is moot.  No further 
assistance is necessary to comply with VCAA or any other 
applicable rule or regulation regarding the development of 
the pending claim.

Increased Evaluation for Lumbosacral Strain

Historically, the veteran filed a claim of service connection 
for a back injury in March 1971.  The claim was granted as 
lumbosacral strain by RO decision in June 1972 and rated it 
10 percent disabling.  The veteran filed a claim for 
increased rating in September 1997.  The RO granted an 
increase to 20 percent by rating decision in June 1998.

Pursuant to the claim for increased rating, the veteran 
underwent a VA physical examination of his lumbosacral spine 
in April 1998.  The examiner noted that he had examined the 
veteran in October 1997 and referenced the findings in his 
prior report.  After a discussion of the medical history, the 
following complaints were reported: feeling weak in various 
parts of the body including the back and legs, poor 
coordination in the back, both legs, right hand, and right 
foot, fatigue in all these areas, and flare-ups of his 
symptoms with any increased activity.  The veteran reported 
that his symptoms gradually improved with increased amounts 
of rest.  

For the objective examination and diagnoses the examiner 
incorporated his October 1997 examination report by 
reference.  Physical examination showed that the veteran was 
of normal weight and had average muscle condition for his 
size and age.  He was limping with the left leg, which he 
attributed to pain in his low back and left buttock.  Toe and 
heel walking were okay.  He could stand on the medial and 
lateral borders of both feet.  He could flex forward and 
reach to the tibia.  Percussion of the flex spine was painful 
at L4.  Range of motion revealed flexion to 45 degrees, 
extension to 20 degrees, rotation left and right to 20 
degrees, and lateral spine bending 10 degrees bilaterally.  
Back pain was indicated with all movements.  Alignment of the 
spine was okay.  The low back was tender at L5.  Well-healed 
surgical scars were observed at the low lumbar spine and at 
both iliac crests.  In a sitting position, rotation improved 
to 30 degrees to the right and to the left; lateral bending 
remained the same.  Reflexes were absent at knees and ankles.  
Extensor muscles were normal at the lower legs and feet.  
Sensation decreased laterally at the left foot.  Straight leg 
raising was easily tolerated at 80 degrees, bilaterally.  

The diagnostic assessment for the back disclosed a history of 
pain through the entire back area and associated left lower 
extremity pain by the end of military affiliation in 1973.  
The pain at the upper and middle back came late in the 
military, but were well established in 1973, according to the 
history.  The veteran had two more surgeries after 1973 and 
has had continued back pain, involving the entire thoracic 
and lumbar area, but the worse in the low back.  Continued 
symptoms are diagnosed as Post Surgical Syndrome, which 
involves chronic muscular strain superimposed on 
postoperative scarring and instability.  

Continuing with the April 1998 examination report, the 
examiner quantified the percentage of the veteran's back 
disability that is derived from his injuries in the military 
and those injuries stemming from a motor vehicle accident 
after service.  The veteran felt that 70 percent of the 
veteran's current difficulty was due to service and 30 
percent was from aggravation due to injury from the post-
service motor vehicle accident.  The examiner determined that 
this analysis was flawed because it did not adequately 
account for the veteran having never returned to work after 
the motor vehicle accident in 1972.  The examiner opined that 
55 percent of the present chronic back disability represented 
problems that started in service and have continued.  The 
remaining 45 percent of his difficulty, he attributed to 
worsening in 1972 from the post-service motor vehicle 
accident, which lead to multiple back surgeries.  Based on 
the history given by the veteran, the examiner also opined 
that the veteran's upper back pain was all related to the 
service.  

Outpatient records indicate that a MRI (magnetic resonance 
imaging) of the lumbar spine was performed in February 1999.  
The MRI was interpreted to show no significant neural 
impression with any recurrent or residual disc herniation.  
X-rays of the lumbar spine taken in December 1999 during an 
inpatient stay at a VA medical center.  The X-rays were 
interpreted to show a post-bony fusion at L4-L5 with 
moderately severe degenerative changes throughout the lumbar 
spine.  The veteran was followed by Physical Therapy from 
August 1999.  Records indicate that the veteran attended 
three sessions mid-November and mid-December 1999.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).

The veteran's service-connected lumbosacral sprain was 
evaluated under 38 C.F.R. 4.71a, Code 5295 (2001), which 
provides that where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, lumbosacral strain 
is rated 20 percent.  When there is listing of the spine to 
one side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
spine motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
may be assigned.  

A review of the medical evidence reveals that the veteran is 
appropriately rated 20 percent under Code 5295.  Range of 
motion studies on the veteran's most recent examination show 
that he has moderately severe or marked limitation on forward 
flexion, extension, lateral flexion, and rotation of the 
lumbar spine and the veteran walked with a left leg limp.  X-
rays were interpreted to show degenerative changes throughout 
the lumbar spine.  Based on the objective evidence, the 
veteran's disabilities more closely approximately the 
criteria for a 30 percent rating.  However, the examining 
physician opined that only 55 percent of the veteran's 
lumbosacral spine disability is attributable to injuries 
sustained during active military service.  The veteran 
concedes in discussing his medical history that not all of 
his lumbar spine disability is due to military service.  The 
veteran and examiner only disagree as to the percentage 
attributable to service and post-service injuries.  In this 
regard, the examiner pointed out that, after the post-service 
accident in 1972, the veteran was never re-employed.  The 
examiner found this factor significant in assessing the two 
levels of disability and the Board concurs with this 
analysis.  The veteran's level of disability for lumbosacral 
strain must be reduced by 45 percent to accurately reflect 
the percentage of disability that is service connected.  A 45 
percent reduction in the 40 percent evaluation of the 
veteran's lumbosacral strain disability is approximately 22 
percent.  Thus, the Board finds that the veteran's service-
connected lumbosacral strain warrants no more than a 20 
percent rating under Code 5295.  

The Board has considered functional loss and finds that 20 
percent under Code 5295 is the functional equivalent of 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral in standing position.  See DeLuca v. 
Brown, supra.  The veteran did note weakness, fatigue, and 
incoordination.  However, objective evidence showed only a 
left leg limp.  The veteran's alignment was okay and his 
muscle condition was average for his size and age.  He was 
able to toe and heel walk, stand on the medial and lateral 
borders of his feet, and flex to the tibia.  Taking into 
account again, the veteran's post-service injuries, the Board 
finds that the evidence does not warrant an increase based on 
functional loss.

New and Material Evidence-Service Connection for 
Osteoarthritis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131  
(West 1991 & Supp. 2001).  In order to show a chronic disease 
in service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the May 1983 decision, the RO advised the 
veteran that there was no evidence of record, which showed a 
diagnosis of generalized arthritis during service or within 
one year of service.  The veteran did not appeal the May 1983 
rating decision, and it became the last final denial under 
Evans v. Brown, supra.  At the time of that May 1983 RO 
decision, evidence of record consisted of the veteran's 
service personnel and medical records, private medical 
records, and a VA medical examination report.  Service 
medical records were negative for complaints of joint pain, 
aches, or swelling unassociated with trauma; no finding of 
arthritis appears in the records.  The VA medical examination 
performed in April 1971, shortly after his separation from 
service, was also negative for arthritic complaints, clinical 
findings or pertinent diagnosis.  An April 1983 report from 
Dr. H. Prejean reveals diagnoses for the veteran, including 
generalized arthritis.

For the limited purpose of determining whether new and 
material evidence has been submitted, in this case, the Board 
must presume that the evidence submitted by and on behalf of 
the claimant is credible.  King v. Brown, 5 Vet. App. 19 
(1993).

Since the May 1983 RO decision the veteran has provided 
information that he was treated at the Portland VA Medical 
Center on an outpatient basis.  VA outpatient records show 
that he was seen in the Rheumatology Clinic between November 
1995 through September 1997 complaining of early morning 
stiffness in all large joints, especially his shoulders, 
hips, and hands.  He had a rheumatology consultation in 
December 1996.  He complained of joint pains.  Records show a 
diagnosis of arthritis of a mechanical nature with no 
evidence of inflammatory rheumatism.

A careful review of the newly submitted records reflects that 
this evidence is not so significant by itself or in 
combination with other evidence, that it must be considered 
in order to fairly decide the merits of the claim.  The newly 
submitted evidence shows only continued treatment and a 
continuous working diagnosis of arthritis.  The evidence of 
record at the time of the May 1983 decision demonstrated an 
earlier diagnosis of generalized arthritis and current 
treatment.  Therefore, the newly submitted evidence is merely 
cumulative, adding nothing that bears directly on the issue 
of service connection.  Accordingly, the Board finds that no 
new and material evidence has been submitted to reopen the 
claim of service connection for generalized arthritis.  

Earlier Effective Date for Service Connected Thoracic Back 
Strain

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2001).  The regulation which governs informal claims, 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized, but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2001).

The date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement.  38 C.F.R. § 3.157(b)(2) (2001).

The Board notes initially that the veteran filed a claim for 
a "back injury" in March 1971 without specifying either 
low, middle, or upper back.  He had a VA medical examination 
in April 1971.  The diagnosis was status post trauma 
lumbosacral and thoracic spine.  The February 1972 
notification letter states that the claim for a "[b]ack 
condition" was not incurred or aggravated by service.  The 
initial rating decision notes status post trauma, L-5 and 
thoracic spine to be nonservice connected.  The veteran filed 
a Notice of Disagreement, which the RO received in March 
1972.  Subsequently, in June 1972 the RO granted service 
connection for low back strain; however, there was no mention 
of the injury to the thoracic spine in the rating decision.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a SOC, and the RO's failure to issue a statement 
of the case is a procedural defect.  Malincon v. West, 12 
Vet. App. 238 (1999).  Whether the veteran specifically 
claimed injury to the thoracic spine, such was found on VA 
examination and was clearly adjudicated by th February 1972 
RO decision.  Since a SOC was not issued, the matter of 
service connection for status post thoracic injury has 
remained an open, pending claim.  38 C.F.R. § 3.157(c).  

The pivotal issue is whether the records show chronicity of 
symptoms in the thoracic spine.  The records demonstrate that 
the veteran was not always specific as to the exact area of 
his back complaint.  Many entries refer only to back pain or 
back sprain and do not specify the area of pain, while others 
refer to the low back.  The Board also notes that the area of 
disability in the thoracic spine is very close in proximity 
to the lumbar spine or low back.  The Board finds that the 
1971 diagnosis of status post injury to thoracic spine and 
the ongoing treatment for back complaints place the positive 
and negative evidence regarding an earlier effective date for 
the service connected thoracic sprain in approximate balance.  
While the evidence neither satisfactorily proves nor 
disproves the claim, it raises a reasonable doubt, which the 
Board resolves in the veteran's favor.


ORDER

An increased evaluation for lumbosacral sprain in excess of 
20 percent is denied.

New and material evidence not having been received to reopen 
the veteran's claim of service connection for generalized 
osteoarthritis, the claim is not reopened.

An effective date of March 24, 1971 for service connection 
for thoracic back strain is granted.


		
J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

